Citation Nr: 0409695	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from July 1968 until 
July 1970, and from November 1975 until November 1979.  He also 
had served in the Army National Guard.  The appellant had service 
in Vietnam from January 1969 until January 1970.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal of a October 1999 
rating determination by the Regional Office (RO) in St. Louis, 
Missouri that denied service connection for a low back disorder 
and PTSD.  

In a decision dated in September 2001, the Board reopened the 
claim of service connection for a low back disorder, and remanded 
the current issues to the RO for development.  The veteran was 
afforded hearings at the RO in September 1996 and May 1999, and 
before the undersigned Member of the Board sitting at Washington, 
DC, via videoconference in March 2001.  The transcripts of the 
hearings are of record.  

In a statement to the RO dated in April 2002, the veteran raised 
the issues of entitlement to service connection for peripheral 
neuropathy secondary to exposure to chemicals in Vietnam, as well 
as service connection for hiatal hernia.  These matters are not 
properly before the Board for appellate review at this time and 
they are referred to the RO for appropriate action.  The issue of 
service connection for PTSD is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

A low back disorder is not of service origin or related to any 
incident of service


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, 
and arthritis of the lumbosacral spine may not be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  They also 
include an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  In 
addition, they define the obligation of VA with respect to its 
duty to assist the claimant in obtaining evidence.  

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 (H.R. 
2297, December 16, 2003)

In Pelegrini v. Principi,  17 Vet. App.412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable determination by the RO.  The Court further held that 
the VCAA requires the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim.  The VA general Counsel has held this latter 
requirement to tell the claimant to provide any evidence is dictum 
and not binding on the VA.  See VA OPGCPREC 1-2004.

As evidenced by the November 1999 statement of the case and the 
numerous supplemental statements of the case, the appellant has 
been furnished the pertinent laws and regulations governing the 
claim, as well as what the evidence must show in order to 
establish this claim.  He was also informed of what evidence the 
VA would obtain in a letter to him dated in October 2002.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
appellant has also been afforded opportunities to submit 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist him in obtaining the evidence 
necessary to substantiate the claim currently under consideration, 
to include VA examinations and several hearings on appeal.  The 
case has been remanded for further development.  The Board points 
out that in correspondence dated in November 2002, the veteran 
emphasized that he received all of his treatment at the Little 
Rock, Arkansas VA, and these records have been obtained.  Also, in 
a February 2004 Report of Telephone Contact the veteran indicated 
that he did not have any additional evidence to submit.  

The Board notes that the VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of the 
holding in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Board, however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, the Board notes 
the veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample opportunity 
to submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

The service medical records which cover a period through an 
October 1988 periodic examination conducted in conjunction with 
service in the Reserve reflect no treatment for back complaints or 
injuries.  At the time of the separation examination no pertinent 
abnormality was shown.  The service administrative records show 
that the veteran had been trained as a lineman.

The veteran underwent a VA examination in November 1995 when he 
complained of aching pain of the back.  There was no history of a 
back injury.  X-rays of the lumbar spine revealed L-5 
spondylolysis with first-degree spondylolisthesis.

The veteran was treated at a VA facility from 1995 to 1998 for 
several problems, including back complaints.

The veteran testified during a hearing at the RO in September 1996 
to the effect that he first started having back problems while 
stationed in Germany in 1976 as the result of moving telephone 
poles and objects around.  He stated in 1977 he also fell from a 
three-story building on once occasion while running a telephone 
wire.  He landed in the snow.  He sought treatment at that time.  
The appellant related that after getting out of service, he would 
have a sharp pain once in a while which would go away after he 
took aspirin, but that this did not work as well anymore.  He said 
that he now had activity and work restrictions due to lower back 
pain, used a back brace which he had bought himself, and had been 
prescribed pain pills for what had been diagnosed at the VA as low 
back arthritis.  

The veteran testified during a hearing at the RO in May 1999 that 
after falling and bruising his mid low back in service, he went to 
the medic who gave him aspirin.  He said that his symptoms 
continued to bother him throughout his tour of duty in Germany, 
and that he could not engage in heavy lifting.  The appellant 
related that he continued to have back pain and first sought 
professional treatment in1996 whereupon he told he had arthritis 
in that area.

The veteran was seen on a VA outpatient basis for multiple 
complaints and disorders including chronic low back pain in 
between 1999 and 2003.  A VA spine x-rays in October 1999 showed 
mild scoliosis convexed towards the right.  There was a defect in 
the pars interarticularis of L5 on both sides suggestive of 
spondylolysis with minimal anterior listhesis of L5 over S1.  Disc 
degenerative changes at L5-S1 were noted.  The bony structures 
were demineralized with mild degenerative changes noted at the L1-
L2 disc level.

In April 2000 the veteran's private physician indicated that his 
degenerative joint disease was caused by the trauma a person 
normally acquires pursuing daily activities of work and play.  The 
process was made worse by extraordinary duties in Vietnam.  A June 
2000 report from this physician described the functional 
impairment caused by the veteran's disabilities.  The veteran's 
private physician wrote in August 2000 that current lumbosacral 
disability was the result of all the trauma the appellant had had 
to that area during his life.  It was reported that the 
lumbosacral disorder may have had its origins while in combat in 
Vietnam or in training.  The physician added that the veteran did 
not have a problem in the lumbosacral area upon joining the 
military, according to his memory.

The veteran presented testimony during a videoconference hearing 
before the undersigned Veterans Law Judge in March 2001 
reiterating the history of back injury previously recounted.  He 
added that he fell from a height of 30 feet onto sandy ground, and 
that after being treated, continued to have pain and activity 
restrictions.  The appellant related that he "toughed it out" 
during service, but that his symptoms had worsened and become a 
chronic disorder.

The veteran underwent a VA examination of the back in July 2003.  
It was noted that the claims file was reviewed.  The veteran 
rendered history of falling from a telephone pole in service.  
Following the examination the diagnosis was grade 1 
spondylolisthesis.  The examiner opined that the appellant's back 
problem would be consistent with a fall from a telephone pole, but 
that this could not be verified based on review of the claims 
folder.  

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service incurrence will be presumed for certain chronic diseases, 
including arthritis if it becomes manifest to a compensable degree 
within one year of discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection requires a finding of a current disability that 
is related to an injury or disease incurred in service.  Degmetich 
v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection may be 
granted for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (2003).

The veteran asserts that his back problems began in Germany in 
1976 and were followed by a fall in 1977.   In this regard the 
service medical record is completely silent as to any injury or 
complaint of this nature, or any follow-up treatment for his back 
problems.  The appellant has stated that he first sought medical 
attention for his back following service in approximately 1996.  

The Board recognizes the appellant's private physician wrote in 
August 2000 that lumbosacral disability was the result of all the 
trauma he had to that area during his life, and that it may have 
originated in combat in Vietnam or in training.  However, this 
generalized opinion as to the etiology of the veteran's low back 
disorder is not related to any specific injury and is not 
consistent with the veteran's statement that his back problems 
began in 1976, many years after his service in Vietnam.  Also, 
there is no indication that the physician reviewed the records in 
the claims folder.  

It is therefore found that this opinion that a current back 
disorder is related to service does not rise above speculation.  
The U.S. Court of Appeals for Veterans Claims (Court) has held 
that a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty.  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

As well, the Board notes that the VA examiner stated in July 2003 
that the veteran's back would be consistent with a fall from a 
telephone pole, but it was added that an injury could not be 
verified after review of the claims folder.  It is therefore found 
that this causal relationship is primarily based on the veteran's 
own history of injury in service, without any corroboration of 
back trauma in service.  As such, it also lacks probative value, 
and does not constitute competent medical evidence of a nexus to 
service.   See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Although the veteran now claims that he indeed has a low back 
disorder which is of service onset, the Board points out that as a 
lay person who is untrained in the field of medicine, he is not 
competent to provide a medical opinion as to this matter.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Consequently, 
the Board finds that there is no competent medical opinion of 
record which provides an adequate nexus between the veteran's 
current low back disorder and service.  Therefore, service 
connection must be denied.

The Board has considered the doctrine of benefit of the doubt as 
to this issue, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  38 C.F.R. § 3.102.  Accordingly, service connection for a 
low back disorder is not warranted.


ORDER

Service connection for a low back disorder is denied.


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic emotional stressors he was exposed to as the result of 
service in Vietnam for which service connection is warranted.

In conjunction with a September 2001 Board Remand the RO requested 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to verify the veteran's stressors.  In May 2003 
USASCRUR stated that the veteran's base camp came under small arms 
fire and 19 mortar rounds in May 1969.  A number of U.S. personnel 
were wounded and there was extensive damage to several buildings.  
It was also noted that the veteran's stated location received a 
rocket and mortar attack, as well as a ground force assault in 
February 1969 resulting in eight wounded in action.  

The record reflects, however, that after receipt of such 
information, the RO did not prepare a list of verified stressors, 
or schedule the veteran for a psychiatric examination as requested 
in the remand.  The Court of Appeals for Veterans Claims has held 
that if any action is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this issue 
requires further development to complete the directives of the 
September 2001 remand.

Under the circumstances, the case is REMANDED to the RO for the 
following actions.

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the appropriate release of 
information forms in order to obtain copies of any VA and private 
medical records pertaining to treatment for his psychiatric 
disorder not previously submitted.

3.  The veteran should be scheduled for a VA examination to be 
conducted by a psychiatrist in order to determine the nature and 
severity of any psychiatric illness, to include PTSD.  The claims 
folder is to be made available for review by the examiners prior 
to the examination.  All necessary special studies or tests should 
be accomplished.

The examiner should be informed that only stressors, that have 
been verified by the RO or the Board may be used as a basis for a 
diagnosis of PTSD.  In this regard, the Board is satisfied that 
the veteran did come under enemy attack while stationed in Vietnam 
and combat is verified.  

If the diagnosis of PTSD is deemed appropriate, the psychiatrist 
should specify whether the stressor(s) found to be established by 
the record was sufficient to produce PTSD, and whether there is a 
link between the current symptomatology and the in-service 
stressors found to be established by the record.  A complete 
rationale for any opinion expressed must be provided.  

4.  Thereafter, the RO should readjudicate the claim on appeal.  
If the benefit sought remains denied, the veteran and his 
representative should be furnished a supplemental statement of the 
case, and be given the opportunity to respond.  The case should 
then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



